OPINION — AG — THE POLYGRAPH EXAMINERS ACT (59 O.S. 1971 1451 [59-1451] THRU 59 O.S. 1971 1476 [59-1476]) DOES NOT PERMIT THE USE OF A PSYCHOLOGICAL STRESS EVALUATION DEVICE, AS DEFINED HEREIN, WITHOUT MEETING THE REQUIREMENTS OF 59 O.S. 1971 1454 [59-1454], FOR THE PURPOSE OF DETECTING DECEPTION OR VERIFYING TRUTH WITHIN THE STATE OF OKLAHOMA.  FURTHER, THE RECORDING OF AN INTERROGATION OR CONSERVATION WITHIN THE STATE OF OKLAHOMA WHICH IS SUBSEQUENTLY SENT OR OTHERWISE TRANSMITTED OUT OF STATE FOR PSYCHOLOGICAL STRESS EVALUATION DEVICE ANALYSIS IS NOT SPECIFICALLY PROHIBITED. CITE: 59 O.S. 1971 1454 [59-1454], 59 O.S. 1971 1452 [59-1452] (LARRY D. BARNETT)